Order filed, October 01, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00751-CR
                                 ____________

               EX PARTE DANIEL MARK NUGENT, Appellant


           On Appeal from the County Criminal Court at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 2043118


                                      ORDER

      The reporter’s record in this case was due September 15, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order, the official court reporter of County Criminal Court at Law
No 10, to file the record in this appeal within 10 days of the date of this order.

                                   PER CURIAM